[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                    FILED
                      ________________________         U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                             March 1, 2006
                            No. 05-13880                  THOMAS K. KAHN
                        Non-Argument Calendar                 CLERK
                      ________________________

                  D. C. Docket No. 04-00415-CV-BH-B

SARA JEAN DOUGLAS,

                                                          Plaintiff-Appellant,

                                 versus

STATE OF ALABAMA DEPARTMENT
OF MENTAL HEALTH AND MENTAL
RETARDATION,
SEARCY HOSPITAL,
MELCINA RUSSELL,
LYDIA WILLIAMS,

                                                       Defendants-Appellees.
                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Alabama
                     _________________________

                            (March 1, 2006)

Before BARKETT, MARCUS and WILSON, Circuit Judges.

PER CURIAM:
       Sara Jean Douglas, a Caucasian female, appeals from a Summary Judgment

in favor of the Alabama Department of Mental Health and Mental Retardation

(“Department”) on her claim of race discrimination, pursuant to Title VII of the

Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e-2(a)(1).1 The district

court found that Douglas failed to make a prima facie showing of discrimination

under Title VII because she did not show that she was replaced by an individual

outside her protected class, and she did not show that she was qualified to perform

the job position of activity aide at the Claudette Box Nursing Facility (“CBNF”), a

branch of Searcy Hospital, which was operated by the Department.

       The district court also determined that Douglas did not present evidence to

show that the Department’s alleged reasons for firing her—namely, her violating

CBNF’s professional behavior policy by laughing at a patient and violating

CBNF’s safety policies were a pretext for discrimination.

       In this case, contrary to the district court’s finding, it is at least arguable that

Douglas established a prima facie case of discriminatory termination because,

based on the evidence in the record, a reasonable jury could find that Douglas was

       1
         In her complaint, Douglas also asserted claims against Lydia Williams and Melcina
Russell individually, a pattern or practice claim against the Department, and a retaliation claim
against all the defendants. Because Douglas admitted to the district court that the claims against
Williams and Russell individually, as well as her retaliation claim were due to be dismissed, and
because she does not raise any of these claims before this Court, they have been abandoned and
will not be discussed further. Access Now, Inc. v. Southwest Airlines Co., 385 F.3d 1324, 1330
(11th Cir. 2004).

                                                2
replaced by an individual outside Douglas’s protected class and could find that

Douglas was qualified for the position because she had the requisite education and

prior experience in the field.

      However, Douglas failed to create a genuine issue of material fact regarding

whether the Department’s articulated reasons for her termination were pretextual.

Douglas conceded that she violated the Department’s rules against carrying bags

around patients after receiving numerous reprimands from the Department, and the

record evidence shows that she also was reprimanded for laughing at a patient,

both of which led to her unsatisfactory performance appraisals. Moreover, she has

made no showing that the Department did not believe that she had committed such

infractions. While the Department conceded that it failed to implement the correct

personnel procedures, Douglas has not shown that the failure benefitted another

employee outside her protected class. In fact, the Department admitted that it made

the same mistakes in the evaluation procedure with regard to an African-American

female who worked at CBNF during the same time period as Douglas. Thus, we

find no reversible error in the grant of Summary Judgment to the Department.

      AFFIRMED.




                                         3